Citation Nr: 1220234	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  11-03 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Timeliness of the receipt of the substantive appeal from a March 2007 rating decision reducing the 100 percent disability evaluation for psychophysiological musculoskeletal reaction and dementia associated with alcoholism to 50 percent, effective June 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to November 1957 and from January 1958 to December 1964.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals from a decision of the VA Regional Office (RO) in San Diego, California that denied timeliness of the substantive appeal from a March 2007 rating decision that reduced the 100 percent disability evaluation for psychophysiological musculoskeletal reaction and dementia associated with alcoholism to 50 percent, effective June 1, 2007.

The Veteran was afforded a hearing at the RO in July 2010.  The transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A March 2007 rating decision reduced the 100 percent disability evaluation for psychophysiological musculoskeletal reaction and dementia associated with alcoholism to 50 percent, effective June 1, 2007; the Veteran was notified of this determination by letter dated in March 2007.

2.  A notice of disagreement to the March 2007 RO decision was received in April 2007.

3.  A statement of the case was issued on March 25, 2009.

4.  In correspondence received on April 27, 2009, the Veteran submitted a Freedom of Information Act (FOIA) requesting additional information and an extension of time to perfect his appeal of 45 days from the date of mailing of the FOIA materials sent to him.

5.  The RO mailed the FOIA information to the Veteran on May 5, 2009.

6.  A substantive appeal was received on June 23, 2009.


CONCLUSION OF LAW

The criteria for timely filing of a substantive appeal from the reduction of the 100 percent disability evaluation for psychophysiological musculoskeletal reaction and dementia associated with alcoholism to 50 percent, effective June 1, 2007 have not been met. 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 20.200, 20.202 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)VA

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011).  Timeliness and adequacy of a substantive appeal are jurisdictional matters and are governed by interpretation of law.  The VCAA is not applicable in such cases. See Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001).  The Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2). 

Pertinent Law and Regulations

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions a veteran needs to take to perfect an appeal. 38 C.F.R. § 20.202 (2011).  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case (SOC) to the veteran or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011; 38 C.F.R. § 20.302(b).

The Board has the authority to determine whether it has jurisdiction to review a case and may dismiss any case over which it does not have jurisdiction. 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.101(d) (2011).  The agency of original jurisdiction may close the case for failure to respond after receipt of the statement of the case (see 38 C.F.R. § 19.32 (2011)), but a determination as to timeliness or adequacy of any response for purposes of appeal is within the province of the Board. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.101(d) (2011). 

Factual Background and Legal Analysis

A March 2007 rating decision reduced the 100 percent disability evaluation for psychophysiological musculoskeletal reaction and dementia associated with alcoholism to 50 percent, effective June 1, 2007.  A copy of the decision was mailed to the Veteran on March 13, 2007.  A notice of disagreement to the rating determination was received in April 2007.  A statement of the case was issued by the RO on March 25, 2009.  Among other things, the statement of the case cover letter advised the Veteran that: 

You must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will close your case.  If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires.  See item 3 of the instructions in VA Form 9, Appeal to the Board of Veterans' Appeals.

A letter was received from the Veteran on April 27, 2009 in which he submitted an FOIA request for additional information and requested an extension of time to perfect his appeal of 45 days from the date of mailing of the materials sent to him.  The RO mailed the requested information on May 5, 2009.  A substantive appeal was received on June 23, 2009.

In this instance, the Board observes that a writing was received before the time limit for filing the substantive expired that constituted a valid request for extension of time for filing the substantive appeal. See 20.302 (2011).  The Veteran indicated that he required additional documents for review prior to perfecting his appeal.  Although he specified his own time frame of 45 days to perfect the appeal, the record does not reflect that the RO wrote to him disavowing his expressed desire.  As such, the Board finds that it was reasonable for the Veteran to conclude that this silence represented concession to his request.  The Board thus finds that the RO tacitly granted the extension for filing the substantive appeal.  

The Veteran had 45 days to respond from the date of the FOIA materials sent to him on May 5, 2009.  He therefore had until June 19, 2009 for VA to receive a substantive appeal as to the reduction of the 100 percent disability evaluation for psychophysiological musculoskeletal reaction and dementia associated with alcoholism to 50 percent, effective June 1, 2007.  As such, the substantive appeal received on June 23, 2009 was not timely received.  The Board observes that no document or writing was received during the interim that constituted a substantive appeal.  

The Board would point out that in determining the timeliness of a substantive appeal, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays are excluded. 38 C.F.R. § 20.305(a) (2011). 

In the instant case, however, the time stamp shows the date of receipt of the VA form 9 as June 23, 2009, which is the same date the Veteran signed and dated the form.  It appears that he hand delivered the document.  Thus, there is need to extrapolate the date of receipt of the VA form 9 as there is no postmark date, and the five-day rule does not apply in this case.

The Board thus concludes that upon receipt of the VA form 9 on June 23, 2009, the Veteran did not perfect a timely appeal as to the reduction of the 100 percent disability evaluation for psychophysiological musculoskeletal reaction and dementia associated with alcoholism to 50 percent, effective June 1, 2007.  As such, the appeal is dismissed based on lack of jurisdiction.

The Board would also note that the issue of timeliness of the substantive appeal was addressed by the VA agency of original jurisdiction.


ORDER

A timely substantive appeal was not filed following the March 25, 2007 statement of the case that reduced the 100 percent disability evaluation for psychophysiological musculoskeletal reaction and dementia associated with alcoholism to 50 percent, effective June 1, 2007; the appeal is dismissed. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


